DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Response to Amendments
Claims 1, 12 and 19 has been amended.
No claim has been added or canceled.
Applicant’s amendments to claim 19 overcome the 101 rejection,

Response to Arguments
Applicant argues that the corresponding structure for the 112f interpretation is the computer system of figure 3, therefore examiner is considering the connection manager and the change manager as any program that is capable of monitoring connection, monitoring modification and sending modified data from primary to secondary database. Examiner is withdrawing the 112(b) rejection.
Applicant argues that in both McCline and Walton changes are monitored regardless of status of the connection. Examiner respectfully disagree. McCline clearly state that the primary database enables 
Applicant argues that the databases in the prior arts are under control of a master database and the databases in the claim are not. Examiner respectfully disagree. Even though the specification or the figures do not talk about master database, this does not necessary exclude master database from existing. The negative limitation introduced in the amendment has no support in the specification.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim recites 


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Independent claim 12  describe claim limitations “connection manager”, “change manager” which have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders “manager” coupled with functional language “monitor, cause, change” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Examiner is interpreting “manager” as any program or instruction stored in memory of the compute system of Fig. 3 and capable of performing the corresponding functions.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 7-8, 10-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCline et al. (US 8,751,443 B1) published on Jun. 10, 2014, in view of Walton (US 9,258,415 B1) published on Feb. 9, 2016.

Claim 1, McCline teaches: A method for updating a mirrored database system comprising: 
monitoring a connection between a primary database and a secondary database, wherein the secondary database is a mirrored version of the primary database (col. 2, lines 48-52, monitoring connection between primary and mirror database pair. col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database).
detecting a loss of the connection between the primary database and the secondary database (col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database).
in response to the loss of the connection, monitoring the primary database for changes (column 4. Lines 10-20, the master database enables tracking of new changes in response to loss of communication between primary and secondary).
detecting at least one modification to at least one row in the primary database (col. 3, lines 40-44, the primary database keeps track of the changes that are made while the mirror is out of synchronization. column 4. Lines 23-25, change-tracking entries are made in a change-tracking log created in the database. Col 4. Lines 53-55, system object table maintain records of file system objects that were created or changed).
detecting a restoration of the connection between the primary database and the secondary database (col. 3, lines 2-4, the mirror database transition to being up. Col. 6 lines 55-60, determining that communication loss between the primary and the mirrored database has ended).
(col. 4, lines 1-6, lost changes are sent to the mirror database after resynchronization).
McCline does not explicitly teach: wherein the primary and secondary databases are not under control of a master database; for each detected modification in the database, changing a value of a change indicator associated with a corresponding row to indicate the corresponding row has been modified, wherein changing the value of the change indicator to indicate a modification occurs only while the connection is lost; querying the primary database for the value of the change indicator indicating the corresponding row has been modified to obtain a current value for data in the corresponding row of the primary database;
On the other hand, Walton teaches: wherein the primary and secondary databases are not under control of a master database (see Fig. 3, no master database is present, and also no master database is mentioned in the specification) for each detected modification in the database, changing a value of a change indicator associated with a corresponding row to indicate the corresponding row has been modified (col. 8, lines 52-67, wherein a flag is assigned to each changed record in the local database). wherein changing the value of the change indicator to indicate a modification occurs only while the connection is lost (since McCline tracks modification only when the connection is lost “column 4. Lines 18-20” then one of ordinary skill in the art would find it obvious to change the indicator only during the period of connection loss. The modification would be obvious because one of ordinary skill in the art would be motivated to save time and resources by limiting change tracking to the period of connection loss).
querying the primary database for the value of the change indicator indicating the corresponding row has been modified to obtain a current value for data in the corresponding row of the primary database (col. 2, lines 5-11, synchronizing unclean data from local database with a remote server by querying flags in the local database that indicate data records that are unclean. Col. 10, lines 5-9, when the network connection is re-established, the processor may again query the local database and again retrieve the prior unclear data records and any new unclean data records to synchronize with the backend server). 
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the flag and query of Walton to the data synchronization of McCline to produce an expected result of changing a value of change indicator and querying the indicator for changes row. The modification would be obvious because one of ordinary skill in the art would be motivated to allow users make modification when the network connection was unreliable.

Claim 2, The combination of McCline and Walton teaches the method of claim 1. Walton further teaches: further comprising: resetting, following updating, the value of the change indicator for each row back to a default value, the default value indicating an unmodified row (col. 10, lines 1-2, when the synchronization is complete, the flag values may be reset to be clean until next modification).

Claim 3, The combination of McCline and Walton teaches the method of claim 2. Walton further teaches: wherein resetting occurs simultaneously with the updating of the corresponding row in the secondary database (Col. 10, lines 1-2, the flag values maybe reset when synchronization is complete).

Claim 5, The combination of McCline and Walton teaches the method of claim 1. Walton further teaches: wherein the change indicator is maintained within metadata for the corresponding row (col. 2, lines 5-7, each data record has at least one flag associated therewith indicating whether data record has been modified, the flags can be queried) flags are metadata.

Claim 7, The combination of McCline and Walton teaches the method of claim 1. Watson further teaches: wherein the change indicator is a single byte of data (col. 8, lines 51-52, wherein the flag maybe multiple bits in length) one byte is a design choice.

Claim 8, The combination of McCline and Walton teaches the method of claim 1. Watson further teaches: wherein the change indicator is a single bit of data (col.9, lines 25-30, wherein each flag value maybe a binary bit (e.g. 0, 1) indicating its state).

Claim 10, The combination of McCline and Walton teaches the method of claim 1.  Watson further teaches: wherein the at least one modification is a deletion of a row in the primary database (col. 4, lines 62-66, the modification includes deleting data record from the local database).

Claim 11, The combination of McCline and Walton teaches the method of claim 1.  Watson further teaches: wherein the updating is performed without using a log associated with transactions performed on the primary database (col. 2, lines 13-23, the update is performed by sending data corresponding to flagged records and no log is used).

Claim 12, McCline teaches: A database system comprising:
 a primary database (col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database).

a secondary database communicatively coupled to the primary database, wherein the secondary database is a mirror of the primary database (col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database).
(col. 2, lines 48-52, monitoring connection between primary and mirror database pair. col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database. column 4. Lines 18-20, the master database enables trucking of new changes).
 a change manager configured to monitor the primary database for modifications made to the primary database only when the connection is lost (column 4. Lines 10-20, the master database enables tracking of new changes in response to loss of communication between primary and secondary).
McCline does not explicitly teaches:
and to change a value associated with change indicator associated with a corresponding row in the primary database; 
and wherein the connection manager is further configured to cause the change manager to send to the secondary database only a current value for data in the corresponding rows of the primary database having the value of the change indicator indicating the corresponding row has been modified upon a determination that the connection has been restored.
On the other hand, Walton teaches: and to change a value associated with change indicator associated with a corresponding row in the primary database (col. 8, lines 52-67, wherein a flag is assigned to each changed record in the local database).
and wherein the connection manager is further configured to cause the change manager to send to the secondary database only a current value for data in the corresponding rows of the primary database having the value of the change indicator indicating the corresponding row has been modified upon a determination that the connection has been restored (col. 2, lines 5-11, synchronizing unclean data from local database with a remote server by querying flags in the local database that indicate data records that are unclean. Col. 10, lines 5-9, when the network connection is re-established, the processor may again query the local database and again retrieve the prior unclean data records and any new unclean data records to synchronize with the backend server). 
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the flag and query of Walton to the data synchronization of McCline to produce an expected result of changing a value of change indicator and querying the indicator for changes row. The modification would be obvious because one of ordinary skill in the art would be motivated to allow users make modification when the network connection was unreliable.

Claim 13, The combination of McCline and Walton teaches the database system of claim 12. Walton further teaches: wherein the change indicator is disposed within metadata of each row of the primary database (col. 2, lines 5-7, each data record has at least one flag associated therewith indicating whether data record has been modified, the flags can be queried) flags are metadata.

Claim 14, The combination of McCline and Walton teaches the database system of claim 13. Watson further teaches: wherein the change indicator is a single byte of data (col. 8, lines 51-52, wherein the flag maybe multiple bits in length) one byte is a design choice.

Claim 15, The combination of McCline and Walton teaches the database system of claim 13. Watson further teaches: wherein the change indicator is a single bit of data (col.9, lines 25-30, wherein each flag value maybe a binary bit (e.g. 0, 1) indicating its state).

Claim 17, The combination of McCline and Walton teaches the database system of claim 12. Walton further teaches: wherein the change manager is further configured to reset the change indicator  (col. 10, lines 1-2, when the synchronization is complete, the flag values may be reset to be clean until next modification).

Claim 19, McCline teaches: A computer program product comprising one or more computer readable storage media having computer executable instructions that when executed, cause at least one computing device to execute a method for updating a mirrored database system comprising:
monitoring a connection between a primary database and a secondary database, wherein the secondary database is a mirrored version of the primary database (col. 2, lines 48-52, monitoring connection between primary and mirror database pair. col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database).
detecting a loss of the connection between the primary database and the secondary database (col. 4 lines 10-15, the system detects loss of communication between primary database and mirror database).
in response to the loss of the connection, monitoring the primary database for changes (column 4. Lines 18-20, the master database enables trucking of new changes).
detecting at least one modification to at least one row in the primary database (col. 3, lines 40-44, the primary database keeps track of the changes that are made while the mirror is out of synchronization. column 4. Lines 23-25, change-tracking entries are made in a change-tracking log created in the database. Col 4. Lines 53-55, system object table maintain records of file system objects that were created or changed).
detecting a restoration of the connection between the primary database and the secondary database (col. 3, lines 2-4, the mirror database transition to being up. Col. 6 lines 55-60, determining that communication loss between the primary and the mirrored database has ended).
(col. 4, lines 1-6, lost changes are sent to the mirror database after resynchronization).
McCline does not explicitly teach: for each detected modification in the database, changing a value of a change indicator associated with a corresponding row to indicate the corresponding row has been modified, wherein changing the value of the change indicator to indicate a modification occurs only while the connection is lost; querying the primary database for the value of the change indicator indicating the corresponding row has been modified to obtain a current value for data in the corresponding row of the primary database; resetting simultaneously with the updating of the corresponding row in the secondary database, following the updating, the value of the change indicator for each row back to a default value, the default value indicating an unmodified row.
On the other hand, Walton teaches: for each detected modification in the database, changing a value of a change indicator associated with a corresponding row to indicate the corresponding row has been modified (col. 8, lines 52-67, wherein a flag is assigned to each changed record in the local database), wherein changing the value of the change indicator to indicate a modification occurs only while the connection is lost (since McCline tracks modification only when the connection is lost “column 4. Lines 18-20” then one of ordinary skill in the art would find it obvious to change the indicator only during the period of connection loss)
querying the primary database for the value of the change indicator indicating the corresponding row has been modified to obtain a current value for data in the corresponding row of the primary database (col. 2, lines 5-11, synchronizing unclean data from local database with a remote server by querying flags in the local database that indicate data records that are unclean. Col. 10, lines 5-9, when the network connection is re-established, the processor may again query the local database and again retrieve the prior unclear data records and any new unclean data records to synchronize with the backend server). 
resetting simultaneously with the updating of the corresponding row in the secondary database, following the updating, the value of the change indicator for each row back to a default value, the default value indicating an unmodified row (Col. 10, lines 1-2, the flag values maybe reset when synchronization is complete. col. 4 lines 4-10, recites that many of the claimed acts can be performed in parallel or concurrently.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the flag and query of Walton to the data synchronization of McCline to produce an expected result of changing a value of change indicator and querying the indicator for changes row. The modification would be obvious because one of ordinary skill in the art would be motivated to allow users make modification when the network connection was unreliable.

Claim 20, The combination of McCline and Walton teaches the computer program product of claim 19.  Watson further teaches: wherein the updating is performed without using a log associated with transactions performed on the primary database (col. 2, lines 13-23, the update is performed by sending data corresponding to flagged records and no log is used).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCline et al. (US 8,751,443 B1) published on Jun. 10, 2014, in view of Walton (US 9,258,415 B1) published on Feb. 9, 2016, further in view of Carpenter at al. (US 5,544,345) published on Aug. 6, 1996.

Claim 4, The combination of McCline and Walton teaches the method of claim 2. The combination does not explicitly teach: wherein resetting occurs upon a locking of a portion of the primary database.
On the other hand, Carpenter teaches: wherein resetting occurs upon a locking of a portion of the primary database (col. 2, lines 5-10, locking directory entry and resets change bit to unchanged state).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the entry locking and bit resetting of Carpenter to the data synchronization of McCline to produce an expected result of resetting occurs upon a locking of a portion of the primary database. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid changing data before resetting the flag.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCline et al. (US 8,751,443 B1) published on Jun. 10, 2014, in view of Walton (US 9,258,415 B1) published on Feb. 9, 2016, further in view of Cialini et al. (US 2016/0299952 A1) published on Oct. 13, 2016.

Claim 6, The combination of McCline and Walton teaches the method of claim 1. The combination does not explicitly teach: wherein the change indicator is a hidden column within the primary database.
On the other hand, Cialini teaches: wherein the change indicator is a hidden column within the primary database (par.0019, updating an indicator column for a given row. Par.0122, wherein the indicator column is hidden).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the hidden indicator column of Cialini to the data synchronization of 

Claim 16, The combination of McCline and Walton teaches the database system of claim 12. The combination does not explicitly teach: wherein the change indicator is disposed as a hidden column in the primary database.
On the other hand, Cialini teaches: wherein the change indicator is disposed as a hidden column in the primary database (par.0019, updating an indicator column for a given row. Par.0122, wherein the indicator column is hidden).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the hidden indicator column of Cialini to the data synchronization of McCline to produce an expected result of the change indicator is a hidden column within the primary database. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid extra storage (par.0028).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCline et al. (US 8,751,443 B1) published on Jun. 10, 2014, in view of Walton (US 9,258,415 B1) published on Feb. 9, 2016, further in view of Holenstein et al. (US 7,177,866 B2) published on Feb. 13, 2007.

Claim 9, The combination of McCline and Walton teaches the method of claim 1. The combination does not explicitly teach: wherein the loss of connection is based upon a performance threshold for the connection.
(col. 26, lines 19-23, wherein if the replication latency is above a threshold then it is presumed that synchronization between the source database and the target database cannot be ensured).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the replication latency of Holenstein to the data synchronization of McCline to produce an expected result of the loss of connection is based upon a performance threshold for the connection. The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently replicate data.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCline et al. (US 8,751,443 B1) published on Jun. 10, 2014, in view of Walton (US 9,258,415 B1) published on Feb. 9, 2016, further in view Detweiler et al. (US 2003/097381 A10 published on May 22, 2003.

Claim 18, The combination of McCline and Walton teaches the database system of claim 12. The combination does not explicitly teach: wherein the change indicator indicates a number of modifications made to the corresponding row in the primary database.
On the other hand, Detweiler teaches: wherein the change indicator indicates a number of modifications made to the corresponding row in the primary database (par. 0026, 0048, 0052, 0055, wherein each data record is associated with a counter that counts how many times the record has been changed).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the modification counter of Detweiler to the data synchronization of McCline to produce an expected result of the change indicator indicates a number of modifications .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7979396.  at least column 3 lines 48-60, if a loss of connectivity is detected the production begins logging modifications. 
US 2017/0161162.  at least par.0017, talks about tracking first set of data updates to a primary data storage volume at a primary location in response to a failure event at the primary location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LAHCEN ENNAJI/               Examiner, Art Unit 2156      

/MATTHEW ELL/               Primary Examiner, Art Unit 2145